Fish, J.
Where in the trial of one charged with a violation of section 428 of the Penal Code, as amended by the act of Dec. 9, 1897’ (Acts 1897, p. 39), the case, under the evidence, turned upon the. question whether the accused, in the transaction under consideration, either as seller himself, or as agent of a seller, took an order for a sale of liquor, or whether he merely acted as the agent of the purchaser in sending an order for liquor, evidence offered by the accused that the purchaser paid for a telegram sent by the accused for the liquor was relevant, and i.t was error to exclude such evidence as immaterial.

Judgment reversed.


All the Justices concurring.